John Hancock Financial Services U.S. Wealth Management Congress Street Boston, MA 02210 663-4324 Fax: (617) 663-2196 E-Mail: nkolokithas@jhancock.com Name: Nicholas J. Kolokithas Title: Assistant Vice President and Senior Counsel September 1, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: John Hancock Funds III (the “Trust”), on behalf of: John Hancock Disciplined Value Mid Cap Fund, John Hancock Global Shareholder Yield Fund, John Hancock International Core Fund, John Hancock Rainier Growth Fund, and John Hancock Small Company Fund File Nos. 333-125838; 811-21777 CERTIFICATION UNDER RULE 497(j) Ladies and Gentlemen: Pursuant to paragraph (j) of
